PER CURIAM.
This appeal is taken from the denial of appellant’s motion for post-conviction relief, pursuant to Florida Rule of Criminal Procedure 3.850. The post-conviction relief motion challenged appellant’s life sentences for armed robbery and concurrent five year sentence for attempted felony murder. We affirm the denial of the 3.850 motion as it pertains to the life sentences. The motion for post-conviction relief was untimely filed as to these sentences, and appellant has failed to demonstrate entitlement to a belated appeal.
The motion for post-conviction relief was timely filed as to the concurrent five year sentence for attempted murder imposed on *472remand. We, therefore, reverse that portion of the order of denial pertaining to the sentence for attempted felony murder for consideration of the legal sufficiency of the motion as it pertains to this sentence and for an evidentiary hearing or for attachment of portions of the record necessary to show that defendant is not entitled to relief on his claims. Gentry v. State, 464 So.2d 659 (Fla. 4th DCA 1985).
ANSTEAD, DELL and FARMER, JJ., concur.